WALKER, Chief Justice.
Por a full statement of the nature of this suit, see opinion on former appeal, O’Banion, Sheriff, v. Noble Weaver (Tex. Civ. App.) 62 S.W.(2d) 212. As directed, the county court of Shelby county transferred the case to the county court of Nacogdoches county, where, upon trial, a general demurrer was sustained against appellant’s petition.
Under the law of the case as announced under the former opinion, the sustaining of the general demurrer was error. Appellant alleged that the automobile was delivered to the plaintiff in the original cause of action *289and to the sheriff and sold by them. The facts thus pleaded showed a delivery within the provisions of article 6853, R. O. S. 1925. See opinion on former appeal.
For a second reason the general demurrer was wrongfully sustained; appellant pleaded facts invalidating the sale of the automobile.
As a copy of the judgment in the original cause of action was not pleaded by appellant, nor the contents of the judgment fully disclosed, we can add nothing to our original opinion by way of instructions for the trial court.
Reversed and remanded.